Gantt, J.
The papers filed as a transcript in this case do not show by caption or otherwise in what court the pro - ceedings were had.
As said in the case of Orr v. Orr, 2 Neb., 170, “no reference is made to any court, nor does it appear that the proceedings were had before any court begun and held at any place by any judge or other officers. It cannot be told, from the papers and what purports to be the transcript, that any proceedings have been had be-, fore any (district) court known to the laws of the state.” And in the case referred to it is held that “ the record should show where and when, and before what court the proceedings set out in the record took place, in order that it may be seen that they were before a court known to the law, and at a time and place authorized by law, so that it may appear from the record that the proceedings are corcom judice.” It is not the province of the court to put into the record by presumption such matter as *414will cure such radical defect in it, and therefore the papers so filed must be stricken from the files of this court; and it is so
Ordered.